Citation Nr: 0718286	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  03-28 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision.  In July 2004, 
the veteran appeared before the undersigned for a 
videoconference hearing.  Then in November 2004, the Board 
remanded for further development before issuing a decision in 
April 2006.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2007 Order, the Court vacated the Board's April 
2006 decision, and remanded the case to the Board for further 
proceedings consistent with a January 2007 Joint Motion for 
Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.

In this case, a June 1970 pre-induction examination noted 
that the veteran was sent to a psychiatric consultant who 
found no contraindication to induction.  A July 1970 private 
medical opinion stated that "the anxiety will be given 
treatment indefinitely."  In October 1970, prior to the 
veteran's induction, the veteran complained of and was 
treated for an anxiety disorder.  

Post-service medical records include an April 2001 VA 
outpatient record noting that the veteran first experienced 
his generalized anxiety disorder during service but no 
traumatic stressor was reported.  Subsequently, an August 
2002 VA outpatient record noted that the veteran's anxiety 
was exacerbated by traumatic experiences in service.  Then, a 
September 2002 VA outpatient report stated that "it would be 
difficult to determine that military service" aggravated the 
veteran's anxiety disorder.  The veteran was also examined by 
a private physician, Dr. Shwery, in September 2002.  This 
doctor submitted a letter stating that "it appears more 
likely than not that his problems [anxiety disorder] emanate 
from his experiences in the military."  A February 2003 VA 
outpatient treatment report stated that "it is clear that his 
[the veteran's] anxiety condition was aggravated by his 
military service."  

Pursuant to the Board's November 2004 remand, the veteran was 
afforded a VA examination in March 2005.  Upon examination of 
the veteran and review of the veteran's history, the examiner 
noted diagnoses of mild generalized anxiety disorder and mild 
situational depressive disorder.  Noting a lack evidence of a 
service connected psychological disorder, the examiner stated 
that the veteran has had a life-long anxiety disorder.  The 
examiner further noted that the veteran's depressive disorder 
was situational and related to current problems.  He also 
pointed out that the veteran returns to baseline level when 
he is removed from stress.  In July 2005, the examiner 
followed up his original examination report with an addendum.  
He stated that the 

veteran is not at all likely to have 
lasting or permanent consequences.  All 
of the data shows that the aggravation 
was temporary and situational.  There has 
been no permanent effect.   He did return 
to his pre-service levels of anxiety.  

Another examination is needed as it has been determined that 
the March 2005 VA examination is inadequate as it failed to 
consider all the evidence.  The March 2005 VA examiner did 
not address the June 1970 pre-induction examination, July 
1970 private medical opinion, or the September 2002 private 
medical opinion.  On remand, all relevant evidence should be 
addressed by the VA examiner. 




Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA examination.  The claims folder, to 
include a copy of this Remand, must be 
made available to the medical 
professional providing the opinion for 
review in conjunction with rendering 
the opinion.  The examination report 
should note that the claims folder was 
reviewed.   

Based upon a review of the claims 
folder, the examiner should provide an 
opinion as to (1) whether there is a 50 
percent probability or greater that the 
veteran's current psychiatric 
disability was aggravated during 
service and (2) if the disability was 
aggravated during service, what was the 
permanent increased in severity of the 
disability that can be directly 
attributed to his active service.  

The examiner must address all of the 
relevant medical evidence in the claims 
folder, to specifically include the 
June 1970 pre-induction examination, 
July 1970 private medical opinion, the 
September 2002 private medical opinion, 
and the March 2005 VA examination 
report with addendum (pertinent records 
have been marked with yellow post-it 
notes).  All opinions expressed by the 
examiner must be accompanied by a 
complete rationale. 

2.	Then, review and readjudicate the claim 
on appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be provided with 
a supplemental statement of the case.  
This must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue on 
appeal. An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




